UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 9, 2011 Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Nevada 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 1 – Registrant’s Business and Operations Item 5.07 Submission of Matters to a Vote of Security Holders. Premier Alliance Group, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”) on June 9, 2011.The following matters, all of which were set forth in the Company’s definitive proxy statement on Schedule 14A, as filed with the Securities and Exchange Commission on April 19, 2011, were voted on at the Annual Meeting.The final results of such voting are as indicated below. 1. Election of the six nominees listed below to serve on the Board of Directors of the Company until the next annual meeting of stockholders or until their respective successors have been elected and qualified: Nominee For Withheld Broker Non-Votes Mark S. Elliott Gregory C. Morris Stephen W. Yarbrough Patrick M. Kolenik Isaac Blech Cary W. Sucoff 2. Ratification of the selection of Scharf Pera & Co. PLLC as the Company’s independent registered public accountants for the fiscal year ending December 31, 2011: For Against Abstain Broker Non-Votes 3 0 3. To approve the reincorporation of the Company from the State of Nevada to the State of Delaware: For Against Abstain Broker Non-Votes 3 0 On the basis of the above votes, (i) all nominees listed above were elected to serve on the Board of Directors of the Company until the next annual meeting of stockholders or until their respective successors have been elected and qualified; (ii) the proposal to ratify the selection of Scharf Pera & Co. PLLC as the Company’s independent registered public accountants for the fiscal year ending December 31, 2011 was approved; and (iii) the proposal to ratify the reincorporation of the Company from the State of Nevada to the State of Delaware was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. PREMIER ALLIANCE GROUP, INC. (Registrant) DATE: June 27, 2011 By: _/s/ Mark S. Elliott Mark S. Elliott President
